57 F.3d 1074NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Hershell Anthony SORTER, Appellant,v.Larry SELIG, Sheriff of Garland County, Arkansas;  CarlLacey, Captain, Garland County Sheriff'sDepartment, Appellees.
No. 95-1270.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 1, 1995.Filed:  June 14, 1995.

Before LOKEN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Hershell Anthony Sorter appeals from the final judgment entered in the district court1 following a bench trial in his 42 U.S.C. Sec. 1983 action.  After reviewing the district court's findings of fact for clear error and its legal conclusions de novo, we conclude no error appears.  We reject as meritless Sorter's claim regarding the admission procedures employed at the Garland County jail and affirm the judgment of the district court for the reasons set forth in its opinion.  See 8th Cir.  R. 47B. We deny Sorter's motion for appointment of counsel.



1
 The Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)